In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00101-CR

JERMAR JAMIE FULLER, Appellant             §   On Appeal from the 30th District Court

                                           §   of Wichita County (58,156-A)

V.                                         §   June 3, 2021

                                           §   Opinion by Justice Walker

THE STATE OF TEXAS                         §   (p)

                           JUDGMENT ON REHEARING

       After reviewing appellant Jermar Jamie Fuller’s motion for rehearing, we deny

the motion. We deny Appellant’s motion for en banc reconsideration as moot. We

withdraw our April 29, 2021 judgment and substitute the following.

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.
SECOND DISTRICT COURT OF APPEALS


By /s/ Brian Walker
   Justice Brian Walker